Citation Nr: 0923665	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-operative left 
knee strain with degenerative joint disease, currently 
evaluated as 10 percent disabling prior to December 10, 2008, 
and 20 percent disabling beginning December 10, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, 
which, in pertinent part, denied entitlement to a rating in 
excess of 10 percent for the Veteran's left knee disability.  

In August 2007, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

The Veteran's appeal was previously before the Board in 
August 2008, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

In a January 2009 rating decision, the Veteran was awarded an 
increased rating of 20 percent for limited motion of the left 
knee, effective December 10, 2008.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation remains before the Board.

In June 2009, the Board received additional evidence from the 
Veteran consisting of lay statements which are cumulative of 
evidence previously considered by the RO.  
Accordingly, a remand for RO review of this evidence in the 
first instance in the absence of a waiver of jurisdiction 
from the Veteran is not necessary.  38 C.F.R. §§ 19.37(b), 
20.1304(c) (2008).





FINDINGS OF FACT

1.  The Veteran has a protected rating of 10 percent for 
moderate instability of the left knee based on aggravation of 
a pre-existing left knee disability of 10 percent. 

2.  The Veteran's left knee disability continues to 
demonstrably manifest no worse than moderate instability.   

3.  The Veteran's left knee disability more nearly 
approximates flexion limited to 30 degrees for loss of motion 
coupled with the DeLuca factors throughout the appeal period; 
full extension was demonstrated throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
[protected rating] for post-operative left knee strain with 
degenerative joint disease (instability of the knee) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.951(b), 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2008).

2.  The criteria for a separate rating of 20 percent, but not 
higher, for post-operative left knee strain with degenerative 
joint disease (limitation of motion on flexion) have been met 
from August 18, 2004 to December 9, 2008.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.951(b), 4.1- 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2008).

3.  The criteria for a rating in excess of 20 percent for 
post-operative left knee strain with degenerative joint 
disease (limitation of motion on flexion) have not been met 
beginning December 10, 2008.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.951(b), 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in September 2004, April 2005, November 2006, 
and September 2008 letters, the RO and Appeals Management 
Center (AMC) provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  The September 2004, April 2005, and September 2008 
letters advised the Veteran to submit or ask VA to obtain 
evidence from medical providers, and to submit statements 
from others who could describe their observations of his 
disability level, or his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  In the September 2008 letter, 
the Veteran was advised of the necessity of providing medical 
or lay evidence demonstrating the level of disability, and 
the effect that the symptoms have on his employment and daily 
life.  The letter also provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  The letter further notified the 
Veteran of the evidence needed to establish an effective 
date.  The claim was last readjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post-service treatment records, VA examination 
reports, records from the Social Security Administration, lay 
statements, and hearing testimony.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The pertinent rating criteria for 
his left knee disability were provided in the December 2005 
statement of the case and the September 2008 letter.  The 
Veteran was an active participant in the claims process, 
providing medical evidence and argument.  In addition, he 
advised VA examiners as to the impact his disability had on 
his employment and daily functioning.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In a December 1968 rating decision, the RO granted service 
connection for internal derangement of the left knee and 
assigned a 10 percent rating under Diagnostic Code 5257 
effective September 13, 1968, the day following the Veteran's 
discharge from service.  The RO determined that the Veteran 
had a 10 percent degree of disability prior to service.  The 
Veteran was noted to have been able to progress through basic 
training by careful guarding of his knee, but after almost 
six months in service, he sustained two minor injuries to the 
knee with resultant increase in severity confirmed by the 
current VA examination.  The RO noted that the current VA 
examination findings showed a substantial 20 percent 
disabling left knee for which service connection was 
warranted by aggravation with a 10 percent evaluation.  

In the February 2005 rating decision on appeal, the Veteran's 
disability was recharacterized as postoperative left knee 
strain, and a rating in excess of 10 percent under Diagnostic 
Code 5257 was denied.  

As noted above, an increased rating of 20 percent under 
Diagnostic Codes 5010-5260 for limitation of motion on 
flexion was granted in a January 2009 rating decision, 
effective December 10, 2008, and the Veteran's disability was 
again recharacterized as postoperative left knee strain with 
degenerative joint disease.  

In response to his claim for an increased rating filed on 
August 18, 2004, the Veteran was afforded a VA examination in 
October 2004.  He complained of constant left knee pain and 
denied flare-ups.  He did not use any assistive devices, and 
could walk for about 10 minutes before needing to stop and 
rest.  He complained of limited endurance with activities due 
to pain in his knee and stated that he quit working in July 
2003 as he could no longer perform his maintenance job.  
Physical examination showed a 9 centimeter (cm) whitish scar 
on the left medial knee that was well-healed with no 
adherence to the tissue and no restriction of movement.  
Flexion was to 140 degrees with full extension.  Lockmann, 
drawer, and McMurray testing was negative.  The knee moved 
against resistance with no difficulty and there was no 
fatigability on repeated range of motion testing.  The 
diagnosis was left knee strain.  

The Veteran was provided another VA examination in June 2005.  
He reported progressively worsening knee pain and stated that 
he frequently used a cane for ambulation.  He was unable to 
stand for more than a few minutes, and he was unable to walk 
for more than a few yards.  Range of motion testing was from 
0 to 180 degrees with no additional loss of motion on 
repetitive use.  Moderate instability was noted.  X-rays 
showed some joint space narrowing and a small osteophyte in 
the medial aspect of the tibia.  There was no significant 
effusion.  The diagnosis was left knee pain with mild 
degenerative joint disease.  The examiner found that the 
Veteran's left knee had a varying degree of impact on the 
Veteran's daily activities ranging from moderate to severe 
and even some activities were prevented by the disability.  

In December 2006, another VA examination of the left knee was 
performed.  The Veteran reported always using a cane, and was 
unable to stand for more than a few minutes or walk more than 
a few yards.  Flexion of the right knee was to 120 degrees 
with extension to 0 degrees with no additional loss of motion 
on repetitive use.  There was no instability of the left 
knee.  X-rays showed mildly osteoarthritic changes.  The 
examiner found that the Veteran's left knee had a varying 
degree of impact on the Veteran's daily activities ranging 
from moderate to severe and even some activities were 
prevented by the disability.  The diagnosis was degenerative 
joint disease of the left knee that prevented activities of 
daily living such as shopping and performing chores. 

The Veteran provided testimony at a videoconference hearing 
in August 2007.  He and his wife testified that he had 
problems going up and down stairs due to his knee and 
frequently fell due to knee instability.  

The Veteran also submitted September 2008 statements from his 
wife and a friend in support of his claim.  The statements 
noted that the Veteran experienced severe left knee pain and 
was no longer able to mow the grass or help with the upkeep 
of his property.

In December 2008, the Veteran's most recent VA examination 
was conducted.  He complained of his left knee giving out and 
was noted to use a cane.  Upon physical examination, a well-
healed medial scar with no hypersensitivity with palpation 
was noted.  The knee had no obvious effusion.  Range of 
motion was equal actively and passively from 0 to 100 
degrees, with pain at the extreme of 100 degrees.  The knee 
was tender at the joint line, and stable to varus and valgus 
stress.  Drawer signs were also negative, and McMurray tests 
produced pain in the medial and lateral joint line.  The 
examiner observed some fatigability and shaking of the 
extremity upon persistent testing.  X-rays showed a slight 
decrease in the joint space on the medial compartment and a 
small medial spur.  The diagnosis was a left knee injury 
resulting in residual stiffness, weakness, and fatigability 
requiring the use of a cane.  

Records from the SSA reflect that the Veteran was awarded 
disability benefits primarily on the basis of a back 
disorder.  "Other and unspecified arthropathies" were 
disabilities included in the basis for the award.   

Analysis

For the period prior to December 10, 2008, the Veteran's left 
knee disability was rated as 10 percent disabling for 
instability.  In a February 2009 rating decision, the 
Veteran's left knee condition was assigned an increased 
rating of 20 percent for limitation of motion on flexion for 
the period beginning December 10, 2008.  The AMC dropped the 
instability rating.  The Board, however, notes that the 10 
percent disability rating for instability of the left knee is 
protected as it has been in effect for more than 20 years 
notwithstanding the action taken by the AMC in the February 
2009 rating decision.  See 38 C.F.R. § 3.951(b) (2008).

The June 2005 VA examiner noted the presence of moderate 
instability upon physical examination, and the Veteran has 
continuously reported instability of the left knee, including 
during his hearing testimony.  In addition, the December 2008 
VA examiner noted pain upon McMurray testing, and shaking of 
the extremity upon persistent testing.  No instability of the 
left knee was demonstrated on VA examination in October 2004 
and December 2006.  In 1968, the Veteran was noted to have 
moderate instability of the knee for which a 20 percent 
rating was prescribed; however, the rating was reduced to 10 
percent to reflect that the Veteran entered service with a 
left knee disability measuring 10 percent in severity.  The 
medical evidence shows that the Veteran's left knee 
disability at worst manifests moderate instability when the 
DeLuca factors are considered.  As the Veteran is only 
entitled to compensation for the degree of impairment 
attributable to service (aggravation), and the evidence 
continues to show only moderate instability of the left knee, 
he is not entitled to a rating in excess of 10 percent under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.22 (2008) ("In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made.").   

Separate ratings for arthritis and instability of the knee 
are available under diagnostic Codes 5003 and 5257.  Service 
connection is in effect for arthritis of the left knee.  

The AMC recognized that the Veteran's left knee has not 
manifested flexion limited to 30 degrees, or extension 
limited to 15 degrees (which is the criteria for a 20 percent 
rating under Diagnostic Codes 5260 and 5261, respectively) on 
any VA examination, but with consideration of demonstrable 
loss of motion on flexion and the principles set forth in 
DeLuca, the AMC found that the left knee disability more 
nearly approximates the level of impairment associated with a 
20 percent rating under Diagnostic Code 5260 based on the 
clinical findings reported in the December 10, 2008 VA 
examination.  The Board will not disturb these findings, but 
in so doing, notes that the Veteran also demonstrated some 
limitation of flexion at the December 2006 VA examination, 
and the Veteran's complaints with respect to the DeLuca 
factors have been essentially consistent throughout the 
appeal period.  As at the 2006 examination, at the June 2005 
examination, the Veteran maintained that he was only able to 
stand for a few minutes and he was only able to walk a few 
yards.  His activities of daily living were similarly 
limited, noted to be impacted from a moderate to severe 
degree and even preventing some activities.  Thus, the 
Veteran's 20 percent rating for limitation of motion on 
flexion should date back to the beginning of his appeal, 
August 18, 2004.  In so finding, the Veteran is not entitled 
to a rating in excess of 20 percent under Diagnostic Code 
5260, where the requisite degree of loss of motion is not 
demonstrated. 
  
The Veteran's left knee condition has consistently manifested 
full extension and the DeLuca factors have already been 
contemplated in the 20 percent rating for limitation of 
motion on flexion.  Therefore, a separate rating for 
limitation of extension under Diagnostic Code 5261 is not 
warranted at any time throughout the claims period.  See 38 
C.F.R. § 4.14 (2008) (providing that the evaluation of the 
same disability or the same manifestation under various 
diagnoses is to be avoided). 

There is also no objective medical evidence of removal or 
dislocation of semilunar cartilage, locking, or frequent 
periods of effusion of the knee during this period.  
Therefore, an increased rating is not warranted under 
Diagnostic Codes 5258 or 5259.

The Board further notes that the October 2004 VA examiner 
described a
residual well-healed 9 cm scar of the left knee that 
manifested no adherence to the tissue or restriction of 
movement.  The December 2008 VA examiner similarly described 
a well-healed scar with no hypersensitivity with palpation.  
The Veteran has made no complaints in connection with the 
scar.  Given the foregoing, the Board finds that there is no 
indication that there are compensable residuals associated 
with the scar such that a separate rating under the old and 
amended schedules for evaluating skin disorders may be 
considered.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2008); see also Schedule for Rating Disabilities; Evaluation 
of Scars, 73 Fed. Reg. 54,708 (September 23, 2008) (providing 
that this amendment only applies to all applications for 
benefits received by VA on or after October 23, 2008).

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods that the Veteran's 
left knee disability warranted different ratings.  See Hart, 
supra.  

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology due to his left knee disability, and provide 
for a greater evaluation for additional or more severe 
symptoms; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

  
ORDER

A rating in excess of 10 percent [protected rating] for post-
operative left knee strain with degenerative joint disease 
(instability of the knee) is denied.

A separate rating of 20 percent for post-operative left knee 
strain with degenerative joint disease (limitation of motion 
on flexion) from August 18, 2004 to December 9, 2008, is 
granted subject to the provisions governing the award of 
monetary benefits.

A rating in excess of 20 percent for post-operative left knee 
strain with degenerative joint disease (limitation of motion 
on flexion) beginning December 10, 2008 is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


